DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Preliminary Amendment filed on September 18, 2019 has been entered and made of record.

Information Disclosure Statement
The information disclosure statement filed on September 18, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Reference cite no. 1 under Non-Patent Literature Documents is missing from the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 98 and 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 98 and 103 recite the limitation “Meanlightness” in lines 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  However, in order to be consistent with claim terminology, it appears to be Meanluminosity and has been treated as such.  Affirmation of this is required by the appropriate amendment.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 68-87, 91, 105, 106 and 107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 9-13 of U.S. Patent No. 10,395,368 to Berezhna et al. in view of Ruifrok et al. (“Quantification of Histochemical Staining by Color Deconvolution”, Analytical and Quantitative Cytology and Histology, The International Academy of Cytology, Vol. 23, No. 4, Aug. 2001, pp. 291-299) and Cabib et al. (U.S. Pat. No. 6,690,817).
As to claims 68, 82 and 86, Berezhna et al. teaches a method of assessing a histologically stained specimen, comprising:
obtain a digital color image of the specimen (i.e., “a) obtaining a digital color image of the specimen”, claim 1 at Col. 37 line 51);
i) define on the digital color image a region of interest (ROI) based on a biological feature of the specimen (i.e., “b) defining on the image a region of interest (ROI) based on a biological feature of the specimen”, claim 1 at Col. 37 lines 52-53);
ii) separate the digital color image into individual color channels (i.e., “c) separating the digital color image into individual color channels”, claim 1 at Col. 37 lines 54-55); and
iii) determine a color signature for the ROI (i.e., “d) determining a color signature for the ROI”, claim 1 at Col. 37 lines 56-57), and
iv) compare the determined color signature to one or more reference color signatures to assess the histologically stained specimen (i.e., “e) comparing the determined color signature to a reference color signature that is specific to the biological feature and the histological stain to assess the histologically stained specimen”, claim 1 at Col. 38 lines 4-7).
However, claim 1 of Berezhna et al. does not explicitly claim or fairly suggest the system for assessing a histologically stained specimen comprising the elements of: a) a microscope; b) a digital color camera attached to the microscope configured to obtain 
Ruifrok et al. teaches a system for assessing a histologically stained specimen, the system comprising:
a) a microscope (i.e., “Leica DMLB microscope”, Materials and Methods, Image Acquisition, p. 294);
b) a digital color camera (i.e., “Hamatsu C5810 chilled three-chip color CCD camera”, Materials and Methods, Image Acquisition, p. 294) attached to the microscope and configured to obtain a digital color image (i.e., “24-bit RGB images”, Materials and Methods, Image Processing, p. 294) of the specimen (i.e., “Sectons from a breast tumor specimen were stained for Her2/neu expression with Her2/neu-specific antibody … and DAB chromogen”, Materials and Methods, Specimens, p. 294); and
d) image processing circuitry (i.e., “IBM computer … equipped with a Matrox Meteor digitizer board”, Materials and Methods, Image Acquisition, p. 294).
The combination of Berezhna et al. and Ruifrok et al. does not explicitly teach c) a library comprising a plurality of reference color signatures specific to biological features of histologically stained reference specimens, the color signature comprises 
Cabib et al. teaches a library comprising a plurality of reference color signatures specific to biological features of histologically stained reference specimens (i.e., “The reference spectral vectors used for classification can be derived from a previously prepared reference spectral vectors library”, Col. 26 lines 24-39), the color signature comprises quantification of one or more color parameters over the ROI for one or more of the individual color channels (i.e., “spectral vector”, Col. 22 line 29 through Col. 23 line 4), and the image processing circuitry is configured to compare the determined color signature to one or more reference color signatures of the plurality of reference color signatures of the library (i.e., “classifying the corrected spectral vectors into classification groups is effected using a classification map algorithm which employs reference spectral vectors for associating picture elements into the classification groups”, Col. 26 lines 24-39).
Berezhna et al., Ruifrok et al. and Cabib et al. are combinable because they are from the field of digital image processing for specimen analysis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Berezhna et al. by incorporating the system for assessing a histologically stained specimen comprising the elements of: a) a microscope, b) a digital color camera attached to the microscope configured to obtain the digital color image of the specimen, c) a library comprising the plurality of reference color signatures specific to biological features of histologically stained reference specimens, and d) image processing circuitry configured to perform the method including the comparison of the determined color signature to one or more reference color signatures of the plurality of reference color signatures of the library, and wherein the color signature comprises quantification of one or more color parameters over the ROI for one or more of the individual color channels.
The suggestion/motivation for doing so would have been to separate and quantify immunohistochemically staining by means of color image analysis, and to aid in the automatization of the analysis of sample.
Therefore, it would have been obvious to combine Ruifrok et al. and Cabib et al. with Berezhna et al. to obtain the invention as specified in claims 68, 82 and 86.

As to claims 69 and 83, Berezhna et al. does not explicitly claim the system comprises a single memory connected to the image processing circuitry that stores the library and is configured to receive the digital color image.
Cabib et al. teaches the system comprises a single memory connected to the image processing circuitry that stores the library and is configured to receive the digital color image (See for example, Col. 24 line 62 through Col. 25 line 57).
Therefore, in view of Ruifrok et al. and Cabib et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berezhna et al. by incorporating the single memory connected to the image processing circuitry that stores the library and is configured to receive the digital color image, in order to perform the assessment with a conventional device.
As to claims 70 and 84, Berezhna et al., does not explicitly claim the system comprises a first memory connected to the image processing circuitry that stores the library and a second memory connected to the image processing circuitry configured to receive the digital color image.
In view of Cabib et al., which teaches first memory connected to the image processing circuitry that stores the library, by design choice a second memory connected to the image processing circuitry configured to receive the digital color image can be easily implemented (See for example, Col. 24 line 62 through Col. 25 line 57).
Therefore, in view of Ruifrok et al. and Cabib et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berezhna et al. by incorporating the first memory connected to the image processing circuitry that stores the library and the second memory connected to the image processing circuitry configured to receive the digital color image, in order to perform the assessment with a conventional device.

As to claims 71 and 85, Berezhna et al. does not explicitly claim the system further comprises a signal system to report the result of the assessment.
Cabib et al. teaches a signal system to report the result of the assessment (i.e., “pixels associated with each of the classification groups are presented in a distinctive color, e.g., on a display (monitor, computer screen, print, etc.)”, Col. 22 lines 29-55).
Therefore, in view of Ruifrok et al. and Cabib et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berezhna et al. by incorporating the signal system to report the result of the assessment, in order to output the results in a conventional manner.

As to claims 72 and 91, Berezhna et al. teaches the one or more color parameters comprises the mean intensity of an individual color channel (i.e., “the color signature comprises: a mean intensity for a first color channel, a second color channel, and a third color channel”, claim 1 at Col. 37 lines 56-59).

As to claim 73, Berezhna et al. teaches the color signature comprises a color coefficient calculated by determining the ratio of the mean intensity value for a first color channel to the mean intensity value for a second color channel (i.e., “a first color coefficient calculated by determining the ratio of the mean intensity value for the first color channel to the mean intensity value for the second color channel”, claim 1 at Col. 37 lines 60-63).

As to claim 74, Berezhna et al. teaches the color signature comprises a first color coefficient calculated by determining the ratio of the mean intensity value for a first color channel to the mean intensity value for a second color channel and a second color coefficient calculated by determining the ratio of the mean intensity value for a third color channel to the mean intensity for the first or the second color channel (i.e., “a first color coefficient calculated by determining the ratio of the mean intensity value for the first color channel to the mean intensity value for the second color channel; a second color coefficient calculated by determining the ratio of the mean intensity value for the third color channel to the mean intensity for the first or the second color channel”, claim 1 at Col. 37 lines 60-67).

As to claim 75, Berezhna et al. teaches the color signature further comprises a third color coefficient calculated by determining the ratio of the first color coefficient to the second color coefficient (i.e., “a third color coefficient calculated by determining the ratio of the first color coefficient to the second color coefficient”, claim 1 at Col. 38 lines 1-3).

As to claim 76, Berezhna et al. teaches the plurality of reference color signatures are derived from reference histologically stained specimens (i.e., “the reference color signature is derived from a reference histologically stained specimen”, claim 7 at Col. 38 lines 19-21).

As to claims 77 and 106, Berezhna et al. teaches assessing whether the determined color signature is within a predetermined range and, when within the range, the specimen is identified as adequate quality and released for further processing (i.e., “the assessment comprises establishing whether the determined color signature is within a predetermined range and, when within the range, the specimen is further processed”, claim 9 at Col. 38 lines 24-27).

As to claims 78 and 107, Berezhna et al. teaches assessing whether the determined color signature is outside of a predetermined range and, when outside the range, the specimen is identified as inadequate quality and held to prevent further processing (i.e., “the assessment comprises establishing whether the determined color signature is outside of a predetermined range and, when outside the range, the specimen is not further processed”, claim 10 at Col. 38 lines 28-31).

As to claim 79, Berezhna et al. teaches assessing histological stain quality (i.e., “the assessment is an evaluation of histological stain quality”, claim 11 at Col. 38 lines 32-33).

As to claim 80, Berezhna et al. teaches identifying the ROI based on the assessment (i.e., “the assessment is used in identifying the ROI”, claim 12 Col. 38 lines 34-35).

As to claim 81, Berezhna et al. teaches differentiating the ROI from other features of the image based on the assessment (i.e., “the assessment is used in differentiating the ROI from other features of the image”, claim 13 at Col. 38 lines 36-37).

As to claim 87, Berezhna et al. does not explicitly claim or suggest the one or more color parameters comprises optical density.
Cabib et al. teaches the one or more color parameters comprises optical density (See for example, Col. 16 line 40 through Col. 17 line 2).
Therefore, in view of Ruifrok et al. and Cabib et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berezhna et al. by incorporating the one or more color parameters comprises optical density, in order to highlight and graphically represent regions of the specimen.

As to claim 105, Cabib et al. teaches the plurality of reference quality color signatures are derived from reference histologically stained specimens of known quality (i.e., Col. 22 lines 29-50).

Claims 88-90, 92 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,395,368 to Berezhna et al. in view of Ruifrok et al., Cabib et al. and Hamer et al. (U.S. Pub. No. 2003/0165263).  The teachings of Berezhna et al., Ruifrok et al. and Cabib et al. have been discussed above.
As to claims 88-90, Berezhna et al., Ruifrok et al. and Cabib et al. do not explicitly claim or suggest the one or more color parameters comprises hue/lightness/ saturation.
Hamer et al. teaches the one or more color parameters comprises hue/lightness/ saturation (i.e., “Hue and saturation are calculated at 34 for pixels in clusters cued by K-means clustering”, Paragraph [0157]; and Paragraph [0265]).
Berezhna et al., Ruifrok et al., Cabib et al. and Hamer et al. are combinable because they are from the field of digital image processing for analyzing specimens.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Berezhna et al., Ruifrok et al. and Cabib et al. by incorporating the one or more color parameters comprises hue/lightness/saturation.
The suggestion/motivation for doing so would have been to determine oestrogen as well as progesterone receptor status of the specimen.
Therefore, it would have been obvious to combine Hamer et al. with Berezhna et al., Ruifrok et al. and Cabib et al. to obtain the invention as specified in claims 88-90.

As to claims 92 and 93, Berezhna et al., Ruifrok et al. and Cabib et al. do not explicitly claim or suggest the color signature comprises two/three or more color parameters selected from the group consisting of: optical density, hue, lightness, saturation and the mean intensity of an individual color channel.
Hamer et al. teaches the color signature comprises two or more color parameters selected from the group consisting of: optical density, hue, lightness, saturation and the mean intensity of an individual color channel (i.e., Paragraph [0157] and [0233]).
Therefore, in view of Hamer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Berezhna et al., Ruifrok et al. and Cabib et al. by incorporating the color signature comprises two/three or more color parameters selected from the group consisting of: optical density, hue, lightness, saturation and the mean intensity of an individual color channel, in order to determine oestrogen as well as progesterone receptor status of the specimen.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 68-72, 80-93 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Ruifrok et al. (“Quantification of Histochemical Staining by Color Deconvolution”, Analytical and Quantitative Cytology and Histology, The International Academy of Cytology, Vol. 23, No. 4, Aug. 2001, pp. 291-299) in view of Hamer et al. (U.S. Pub. No. 2003/0165263) and Cabib et al. (U.S. Pat. No. 6,690,817).
As to claims 68, 82 and 86, Ruifrok et al. teaches a system for assessing a histologically stained specimen, the system comprising:
a) a microscope (i.e., “Leica DMLB microscope”, Materials and Methods, Image Acquisition, p. 294);
b) a digital color camera (i.e., “Hamatsu C5810 chilled three-chip color CCD camera”, Materials and Methods, Image Acquisition, p. 294) attached to the microscope and configured to obtain a digital color image (i.e., “24-bit RGB images”, Materials and Methods, Image Processing, p. 294) of the specimen (i.e., “Sectons from a breast tumor specimen were stained for Her2/neu expression with Her2/neu-specific antibody … and DAB chromogen”, Materials and Methods, Specimens, p. 294); and
d) image processing circuitry (i.e., “IBM computer … equipped with a Matrox Meteor digitizer board”, Materials and Methods, Image Acquisition, p. 294).
However, Ruifrok et al. does not explicitly disclose c) a library comprising a plurality of reference color signatures specific to biological features of histologically stained reference specimens; and the image processing circuitry configured to: i) define on the digital color image a region of interest (ROI) based on a biological feature of the specimen; ii) separate the digital color image into individual color channels; and iii) determine a color signature for the ROI, wherein the color signature comprises quantification of one or more color parameters over the ROI for one or more of the individual color channels; and iv) compare the determined color signature to one or more reference color signatures of the plurality of reference color signatures of the library to assess the histologically stained specimen.
Hamer et al. teaches defining on the digital color image a region of interest (ROI) based on a biological feature of the specimen (i.e., “pre-processing stage 30 in which a K-means clustering algorithm is applied to a colour image using a Mahalanobis metric. This determines or cues image regions of interest for further processing by associating pixels into clusters on the basis of their having similar values of the Mahalanobis metric”, Paragraph [0157]); separating the digital color image into individual color channels (i.e., “At 32 the colour image is transformed into a chromaticity space which includes a location of a reference colour. Hue and saturation are calculated at 34 for pixels in clusters cued by K-means clustering”, Paragraph [0157]); and determining a color signature for the ROI, wherein the color signature comprises quantification of one or more color parameters over the ROI for one or more of the individual color channels (i.e., “The number of brown stained pixels is computed at 36 by thresholding on the basis of hue and saturation”, Paragraph [0157]).
However, the combination of Ruifrok et al. and Hamer et al. do not explicitly disclose c) a library comprising a plurality of reference color signatures specific to biological features of histologically stained reference specimens; and the image processing circuitry configured to: iv) compare the determined color signature to one or more reference color signatures of the plurality of reference color signatures of the library to assess the histologically stained specimen.
Cabib et al. teaches a library (i.e., “previously prepared reference spectral vectors library”, Col. 26 lines 24-39; and Col. 22 lines 56-65) comprising a plurality of reference color signatures specific to biological features of histologically stained reference specimens (i.e., Col. 22 line 29 through Col. 23 line 4); and comparing the determined color signature to one or more reference color signatures of the plurality of reference color signatures of the library to assess the histologically stained specimen (i.e., “classifying the corrected spectral vectors into classification groups is effected using a classification map algorithm which employs reference spectral vectors for associating picture elements into the classification groups”, Col. 26 lines 24-39).
Ruifrok et al., Hamer et al. and Cabib et al. are combinable because they are from the field of digital image processing for analyzing biological specimens.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ruifrok et al. by incorporating the library comprising a plurality of reference color signatures specific to biological features of histologically stained reference specimens, and the image processing circuitry configured to: i) define on the digital color image a region of interest (ROI) based on a biological feature of the specimen, ii) separate the digital color image into individual color channels, iii) determine a color signature for the ROI, wherein the color signature comprises quantification of one or more color parameters over the ROI for one or more of the individual color channels, and iv) compare the determined color signature to one or more reference color signatures of the plurality of reference color signatures of the library to assess the histologically stained specimen.
The suggestion/motivation for doing so would have been to process all imaged areas, including unsuitable small areas, and to aid in the automatization of the analysis of sample.
Therefore, it would have been obvious to combine Hamer et al. and Cabib et al. with Ruifrok et al. to obtain the invention as specified in claims 68, 82 and 86.

As to claims 69 and 83, Ruifrok et al. does not explicitly disclose the system comprises a single memory connected to the image processing circuitry that stores the library and is configured to receive the digital color image.
Cabib et al. teaches the system comprises a single memory connected to the image processing circuitry that stores the library and is configured to receive the digital color image (See for example, Col. 24 line 62 through Col. 25 line 57).
Therefore, in view of Hamer et al. and Cabib et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruifrok et al. by incorporating the single memory connected to the image processing circuitry that stores the library and is configured to receive the digital color image, in order to perform the assessment with a conventional device.

As to claims 70 and 84, Ruifrok et al., does not explicitly disclose the system comprises a first memory connected to the image processing circuitry that stores the library and a second memory connected to the image processing circuitry configured to receive the digital color image.
In view of Cabib et al., which teaches first memory connected to the image processing circuitry that stores the library, by design choice a second memory connected to the image processing circuitry configured to receive the digital color image can be easily implemented (See for example, Col. 24 line 62 through Col. 25 line 57).
Therefore, in view of Hamer et al. and Cabib et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruifrok et al. by incorporating the first memory connected to the image processing circuitry that stores the library and the second memory connected to the image processing circuitry configured to receive the digital color image, in order to perform the assessment with a conventional device.

As to claims 71 and 85, Ruifrok et al. does not explicitly disclose the system further comprises a signal system to report the result of the assessment.
Cabib et al. teaches a signal system to report the result of the assessment (i.e., “pixels associated with each of the classification groups are presented in a distinctive color, e.g., on a display (monitor, computer screen, print, etc.)”, Col. 22 lines 29-55).
Therefore, in view of Hamer et al. and Cabib et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruifrok et al. by incorporating the signal system to report the result of the assessment, in order to output the results in a conventional manner.

As to claims 72 and 91, Hamer et al. teaches the one or more color parameters comprises the mean intensity of an individual color channel (i.e., Paragraph [0233]).

As to claim 76, Ruifrok et al. does not explicitly disclose the plurality of reference color signatures are derived from reference histologically stained specimens.
Cabib et al. teaches the plurality of reference color signatures are derived from reference histologically stained specimens (i.e., Col. 22 line 29 through Col. 23 line 4 and Col. 26 lines 24-39).
Therefore, in view of Hamer et al. and Cabib et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruifrok et al. by incorporating the plurality of reference color signatures are derived from reference histologically stained specimens, in order to build libraries to aid in the automatization of the analysis of samples.

As to claim 80, Ruifrok et al. does not explicitly disclose the image processing circuitry is further configured to identify the ROI based on the assessment.
Cabib et al. teaches the image processing circuitry is further configured to identify the ROI based on the assessment (i.e., Col. 26 lines 24-39).
Therefore, in view of Hamer et al. and Cabib et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruifrok et al. by incorporating the identification of the ROI based on the assessment, in order to aid in the automatization of the analysis of samples.

As to claim 81, Cabib et al. teaches the image processing circuitry is further configured to differentiate the ROI from other features of the image based on the assessment (i.e., Col. 26 lines 24-39).

As to claim 87, Ruifrok et al. and Hamer et al. do not explicitly disclose the one or more color parameters comprises optical density.
Cabib et al. teaches the one or more color parameters comprises optical density (See for example, Col. 16 line 40 through Col. 17 line 2).
Therefore, in view of Hamer et al. and Cabib et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruifrok et al. by incorporating the one or more color parameters comprises optical density, in order to highlight and graphically represent regions of the specimen.

As to claim 88, Hamer et al. teaches the one or more color parameters comprises hue (i.e., “Hue and saturation are calculated at 34 for pixels in clusters cued by K-means clustering”, Paragraph [0157]).

As to claim 89, Hamer et al. teaches the one or more color parameters comprises lightness (i.e., Paragraph [0265]).

As to claim 90, Hamer et al. teaches the one or more color parameters comprises saturation (i.e., “Hue and saturation are calculated at 34 for pixels in clusters cued by K-means clustering”, Paragraph [0157]).

As to claim 92, Hamer et al. teaches the color signature comprises two or more color parameters selected from the group consisting of: optical density, hue, lightness, saturation and the mean intensity of an individual color channel (i.e., Paragraph [0157]).

As to claim 93, Hamer et al. teaches the color signature comprises three or more color parameters selected from the group consisting of: optical density, hue, lightness, saturation and the mean intensity of an individual color channel (i.e., Paragraphs [0157] and [0233]).

As to claim 105, Cabib et al. teaches the plurality of reference quality color signatures are derived from reference histologically stained specimens of known quality (i.e., Col. 22 lines 29-50).

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Ruifrok et al. in view of Hamer et al. and Cabib et al. as applied to claim 68 above, and further in view of Soenksen et al. (U.S. Pub. No. 2008/0273788).  The teachings of Ruifrok et al., Hamer et al. and Cabib et al. have been discussed above.
As to claim 79, Ruifrok et al., Hamer et al. and Cabib et al. do not explicitly disclose the system assesses histological stain quality.
Soenksen et al. teaches a system that assesses histological stain quality (i.e., “Once the digital slide is created, computer implemented digital slide analysis tools are automatically applied to the slide in step 220 to assess the quality of the digital slide image”, Paragraph [0022]).
Ruifrok et al., Hamer et al., Cabib et al. and Soenksen et al. are combinable because they are from the field of digital image processing for analyzing specimens.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Ruifrok et al., Hamer et al. and Cabib et al. by incorporating the assessment of histological stain quality.
The suggestion/motivation for doing so would have been to yield a more objective diagnosis.
Therefore, it would have been obvious to combine Soenksen et al. with Ruifrok et al., Hamer et al. and Cabib et al. to obtain the invention as specified in claim 79.

Allowable Subject Matter
Claims 73-75, 77, 78, 94-97, 99-102, 104, 106 and 107 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 98 and 103 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/Examiner, Art Unit 2664